Citation Nr: 0925802	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  07-33 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 RO rating decision 
that granted service connection and a 50 percent rating for 
PTSD, effective January 10, 2006.  In April 2009, the Veteran 
testified at a Travel Board hearing at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

The Veteran was last afforded a VA psychiatric examination in 
May 2007.  The diagnosis was PTSD with depressive symptoms, 
chronic, of moderate severity.  A Global Assessment of 
Functioning (GAF) score of 55 was assigned.  

The Board notes that the Veteran has received treatment for 
his PTSD subsequent to the May 2007 VA psychiatric 
examination.  For example, a June 2008 VA treatment entry 
noted that the Veteran was seen for treatment of his PTSD and 
associated problems.  As to an assessment, a VA social worker 
indicated that the Veteran continued to struggle with issues 
of depression and disliking many things about himself.  The 
social worker commented that the Veteran had tried repeatedly 
to obtain an increase in his 50 percent disability rating for 
PTSD without success.  The social worker indicated that the 
Veteran was unable to work and that he had chronic sleep 
problems.  

Additionally, records from the Social Security Administration 
(SSA) indicate that the Veteran was receiving disability 
benefits.  A May 2009 decision reported that the Veteran had 
been disabled since January 2006.  It was also noted that the 
Veteran had severe impairments of PTSD and major depressive 
disorder, recurrent, moderate.  

Further, at the April 2009 Board hearing, the Veteran 
testified that he had received recent treatment at the 
Appleton, Wisconsin VA Outpatient Clinic.  The Veteran 
specifically reported that he had received treatment from a 
VA social worker in March 2009.  

The Board observes that the Veteran has not been afforded a 
VA psychiatric examination in over two years.  Additionally, 
the record raises a question as to the current severity of 
his service-connected PTSD.  Therefore, the Board finds that 
a current examination is necessary.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1995) (VA was required to afford a 
contemporaneous medical examination where examination report 
was approximately two years old); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Also, as noted above, the Veteran has reported that he has 
received recent treatment at the Appleton, Wisconsin VA 
Outpatient Clinic.  As there are possible further treatment 
records, including VA treatment records, that may be 
pertinent to the Veteran's claim, they should be obtained.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).  




Accordingly, the case is REMANDED for the following:  

1.  Obtain copies of any outstanding 
records of VA treatment received by the 
veteran for PTSD since June 2008.  
Specifically noted in this regard are 
records concerning his reported treatment 
for PTSD at the Appleton, Wisconsin VA 
Outpatient Clinic.  

2.  Ask the Veteran to identify all other 
medical providers who have treated him for 
his PTSD since June 2008.  After receiving 
this information and any necessary 
releases, contact the named medical 
providers and obtain copies of any related 
medical records which are not already in 
the claims folder.  

3.  Have the Veteran undergo a VA 
examination to determine the current 
severity of his service-connected PTSD.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All signs and 
symptoms of the service-connected PTSD 
should be reported in detail.  

4.  Thereafter, review the Veteran's claim 
for entitlement to an initial rating 
higher than 50 percent for PTSD.  If the 
claim is denied, issue a supplemental 
statement of the case to the Veteran and 
his representative, and provide an 
opportunity to respond, before the case is 
returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. 
§ 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

